UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Cal Alta Auto Glass, Inc. a Nevada corporation 8200 Wilshire Boulevard Suite 200 Los Angeles, CA90201 (310) 461-3708 Commission File Number:000-51227 Common Stock, $0.0001 par value registered under Section 12(g) of The Securities Exchange Act of 1934 Please place an x in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: x Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 220. Pursuant to the requirements of the Securities Exchange Act of 1934, Cal Alta Auto Glass, Inc., has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 23, 2011 By: /s/Kirk R. Reed Kirk R. Reed, President
